DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/04/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2].

Claim Interpretation
The term “processing circuitry” in claims 1-8 is interpreted to be an arrangement of electrical circuits, which is a structural machine, consistent with the specification and the plain meaning. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites “perform a frequency conversion process on the image block, to generate a frequency conversion coefficient of each pixel in the image block”, which seems to indicate that there is a 1-to-1 correspondence between a pixel in the image block (spatial domain) and a frequency conversion coefficient (frequency domain). Assuming the “frequency conversion process” is DCT or the like, such a 1-to-1 correspondence does not exist. Please clarify. 
Note that “an image block” defined in line 4 is the antecedent base for “the image block” recited later in the claim.
In addition, performing a frequency conversion process (e.g., DCT) on an image block of NxN pixels results in a block of NxN frequency coefficients. It is therefore not understood why the steps (quantization, zero bit encoding) that follow the frequency 

Claims 2 and 3 each recites “determines a zero bit encoding format on basis of a position of a pixel in the image block”. It doesn’t make sense that the zero bit encoding should depend on position of a pixel in the original spatial domain image block (defined in line 4 of claim 1). Please clarify.  

Claim 4 recites “depending on how zero bits are included in a bit string after a most significant bit”. It is not clear where the “bit string” comes from and how/if it is related to the quantized coefficient.

Claim 5 recites “defines a rule to store a zero bit header in highest two bits after the most significant bit”. Highest two bits of what, the string defined in line 3 of claim 4?
Claim 5 then recites “a bit string obtained by converting the quantized coefficient into a binary number in remaining lower bits after the zero bit header”. Is this bit string (claim 5, line 3) the same or different from that defined in claim 4, line 3? 
In consequence, there is insufficient antecedent basis for the limitation “the bit string” in line 5 of claim 5, because both the bit string defined in claim 4 (line 3) and the bit string defined in claim 5 (line 3) can be considered as its antecedent base. Please define it more specifically to avoid the ambiguity.

Claim 8 recites a decoding procedure that includes “perform an inverse frequency conversion process on the frequency conversion coefficient, to generate an image block”. How can an inverse frequency conversion process be applied to a single frequency conversion coefficient to generate an image block?  Please clarify.
Claim 9 is rejected under 35 U.S.C. 112(b) for the same reasons as stated above regarding claim 1.
Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Lin et al. (hereafter referred to as “Lin”, US 2003/0190085). 

Regarding claim 1, Lin discloses an encoding device (pg. [0069]) configured to encode an image, the encoding device comprising processing circuitry configured to: 
Fig. 1, pg. [0003], an image is divided into 8x8 pixel blocks); 
perform a frequency conversion process on the image block, to generate a frequency conversion coefficient of each pixel in the image block (Fig. 2, pg. [0003]: The DCT transforms a block of image data into a new block of transform coefficients as shown in Fig. 2); 
generate a quantized coefficient obtained by quantizing the frequency conversion coefficient (Fig. 3 shows quantized coefficients); 
perform a zero bit encoding process on the quantized coefficient, to generate zero bit encoded data (Fig. 11 and pg. [0054] “Any zero DCT coefficient may be mapped to 2-bit "1"s and any non-zero coefficient may be mapped to 2-bit "0"s. As a result, a set of 8-DCT coefficients (2-byte each) may be mapped to a set of 16-bits. This mapping is shown, for example, in FIG. 11”); and 
generate an image code from the zero bit encoded data (Fig. 11, pg.[0068]).

Regarding claim 2, Lin discloses the encoding device according to claim 1, wherein the processing circuitry determines a zero bit encoding format on basis of a position of a pixel in the image block (Fig. 11 and pg. [0050] “extracts two bits for every 2 bytes of the comparison results from register 82 and places them into register 102”), and performs a zero bit encoding process on the quantized coefficient corresponding to the pixel on basis of the zero bit encoding format (Fig. 11, pg. [0050] “two "ones" represent each DCT coefficient having a zero value, and two "zeros" represent each DCT coefficient having a non-zero value”).

Regarding claim 3, Lin discloses the encoding device according to claim 1, wherein the processing circuitry determines a zero bit encoding format on basis of a position of a pixel in the image block (Fig. 11 and pg. [0050] “extracts two bits for every 2 bytes of the comparison results from register 82 and places them into register 102”), and generates zero bit encoded data having a shorter bit length than a bit length of the quantized coefficient, on basis of the zero bit encoding format (Fig. 11 and pg. [0054] “As a result, a set of 8-DCT coefficients (2-byte each) may be mapped to a set of 16-bits”).

Regarding claim 4, Lin discloses the encoding device according to claim 2, wherein the zero bit encoding format defines a different bit operation (Fig. 9, pg. [0048] the “compare to 0” operation), depending on how zero bits are included in a bit string after a most significant bit (Fig. 9 and pg. [0048] “values in register 82 are replaced with "ones" (FFFF in hex) for corresponding equal values and with "zeros" for corresponding non-equal values”. The leftmost bit is a most significant bit).

Claim 9 has been analyzed and is rejected for the reasons outlined in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0190085), in view of Filippov et al. (hereafter referred to as “Filippov”, US 2017 /0034536).

Regarding claim 7, Lin discloses the encoding device according to claim 1, but fails to expressly disclose wherein the processing circuitry generates an image block formed with sixteen pixels obtained by dividing the image on a four-pixel basis.
However, it is well known in image/video coding that different block sizes can be used, as for example disclosed in Filippov (pg. [0005] “A TU can have different sizes (e.g., 4×4, 8×8, 16×16 and 32×32 pixels) and could be processed in different ways”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 7 from the teachings of Lin and Filippov.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2003/0190085).

Claim 8 recites the corresponding decoding procedure. It involves only routine skill in the art to reverse the encoding procedure of claim 1 to restore the original image. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 8 from the teachings of Lin.

Allowable Subject Matter
Claims 5 and 6 are not rejected over the prior art of record. These claims may be allowable if the rejections under U.S.C. 112(b) above are overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666